United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2114
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Allyn John Koopman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                         Submitted: November 17, 2016
                           Filed: November 22, 2016
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       After pleading guilty to a drug offense, Allyn John Koopman appeals the
district court’s1 order sentencing him to 100 months in prison with 3 years of

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
supervised release. His counsel has moved to withdraw, and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       The sentence was not substantively unreasonable, as the district court
sentenced Koopman to a within-Guidelines sentence after stating that it had
considered the 18 U.S.C. § 3553(a) factors. See United States v. Callaway, 762 F.3d
754, 760 (8th Cir. 2014) (on appeal, within-Guidelines-range sentence may be
presumed reasonable); United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009)
(under substantive-reasonableness test, district court abuses its discretion if it fails to
consider relevant § 3553(a) factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing factors). An independent
review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals no
non-frivolous issues for appeal.

       The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                           -2-